Citation Nr: 1643347	
Decision Date: 11/15/16    Archive Date: 12/01/16

DOCKET NO.  11-02 707	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama. 


THE ISSUES

1.  Entitlement to service connection for a low back disability.

2.  Entitlement to an initial rating in excess of 30 percent for pseudophakos bilateral status post laser capsulotomy bilateral with retinal detachment right and left eye status post laser treatment.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Michael Sanford, Associate Counsel



INTRODUCTION

The Veteran served on active duty from January 1985 to October 2007.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  Jurisdiction over this case was subsequently transferred to the VARO in Montgomery, Alabama, and that office forwarded the appeal to the Board.

In the July 2008 rating decision, the RO, inter alia, denied service connection for a low back disability and granted service connection for retinal detachment right status post laser treatment and assigned a noncompensable rating, effective November 1, 2007.  The Veteran disagreed with the denial of service connection for a low back disability and the initial noncompensable rating for the right eye disability.

The Board has recharacterized the increased rating issue on appeal, as will be explained in greater detail below.

The issue of entitlement to an increased rating for bilateral eye disabilities is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

Currently diagnosed degenerative discs and facet and mechanical low back pain was first diagnosed during active service.





CONCLUSION OF LAW

The criteria for entitlement to service connection for degenerative discs and facet and mechanical low back pain are met.  38 U.S.C.A. §§ 1110, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

To the extent the actions taken herein below are favorable to the Veteran and considered a full grant of benefits requested with respect to the only issues decided herein, further discussion of the VCAA is not necessary at this time.

Merits

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by service.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).

The Veteran was afforded a VA examination in May 2008.  There, he was diagnosed with degenerative discs and facets.  At a November 2010 VA examination, he was diagnosed with mechanical low back pain.

A review of treatment records reveals a March 2007 record from Dr. M.J.E., M.D.  That treatment record notes an impression of mechanical back pain probably related to the degenerative disc and facet primarily at the L4-5 level.  A May 2007 Report of Medical Examination noted an abnormality of the spine, including lumbosacral pain.

The Board acknowledges that the November 2010 VA examiner's opinion that it was less likely than not that the Veteran's low back disability was related to service.  As rationale, the examiner cited to a September 1998 episode of low back pain in service and no further entries of low back pain while in service.  The examiner explained that there was a 20 year gap between the 1998 episode and recurring low back pain as a civilian.

The opinion, however, is of no probative value.  The March 2007 treatment record from Dr. M.J.E. diagnosing degenerative discs and facets and mechanical low back pain was from during the Veteran's period of active service.  Thus, there was not a single entry of low back pain while in service.  Indeed, such disabilities were actually diagnosed during active service.  As such, the opinion is of no probative value.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (holding that an opinion based upon an inaccurate factual premise has no probative value).

Indeed, the Veteran served on active duty until October 2007.  He was first diagnosed with mechanical low back pain and degenerative discs and facet during active service, as discussed above.  He continues to carry those diagnoses, as reflected by the May 2008 and November 2010 VA examination reports.  Accordingly, all reasonable doubt is resolved in the Veteran's favor; his current degenerative discs and facets and mechanical low back pain had their onset during active military service.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

Service connection for degenerative discs and facet and mechanical low back pain is granted.


REMAND

Following the award of service connection for retinal detachment right status post laser treatment (and initial assignment of a noncompensable rating, the propriety of which the Veteran perfected an appeal of), service connection for retinal breaks with detachment status post laser repair, left eye was awarded in a December 2010 rating decision.  A noncompensable rating for that disability was also initially assigned.  Within a year of that decision, in a VA Form 9 dated January 2011, the Veteran expressed disagreement with the noncompensable ratings assigned for both retinal detachment disabilities.  To date, the AOJ has not issued a Statement of the Case (SOC) with regard to an increased rating for the left retinal disability.
 
Moreover, in an April 2015 rating decision, the AOJ combined the Veteran's multiple service-connected eye disabilities into a single disability, pseudophakos bilateral status post laser capsulotomy bilateral with retinal detachment right and left eye status post laser treatment, and assigned an initial 30 percent disability rating for that disability.  The entire disability was then rated under Diagnostic Code 6028-6029.  Previously, the Veteran's separate retinal disabilities were rated under Diagnostic Code 6008.

As discussed above, the AOJ has not issued an SOC regarding the left retinal disability.  Given the Veteran is now service-connected for a single bilateral eye disability, which is rated under an entirely different diagnostic code, which the AOJ has not considered in determining the propriety of an increased rating, the Board finds that remand is necessary for the AOJ to consider such in the first instance.  Further, given that the AOJ has combined all eye disabilities into a single service-connected disability, and the Veteran has noted his disagreement with both ratings assigned for his bilateral retinal disabilities, the Board has recharacterized the issue.

Accordingly, the case is REMANDED for the following action:

1. Adjudicate the issue of entitlement to an initial rating in excess of 30 percent for pseudophakos bilateral status post laser capsulotomy bilateral with retinal detachment right and left eye status post laser treatment.

2.  Then, reconsider the appeal, and issue a Supplemental SOC, as appropriate.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
Jonathan Hager
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


